DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on 1/7/2022 has been entered.  
Claims 1- 5 have been amended and are hereby entered.
Claim 6 has been added.
Claims 1-6 are currently pending and have been examined. 
This action is made FINAL.
Drawings
In view of the Applicant’s replacement drawing sheets, the drawing objections are withdrawn.  
Specification
In view of the Applicant’s amendment to the specification, the objection to minor informalities within the specification is hereby withdrawn. 
Claim Rejections - 35 USC § 112
In view of the Applicant’s amendments to claims 1-4, the 112(b) rejection of claims 1-4 are withdrawn.  However, the 112(b) rejection of claim 5, regarding “signal input to the layer” in line 11 was not amended, nor an argument provided.  Accordingly, the Examiner this rejection is maintained and repeated below.  
Claim Rejections - 35 USC § 103
Applicant's arguments filed 1/7/2022 with respect to the 103 rejection of claims 1-5 have been fully considered but they are not persuasive.
Regarding the 103 rejection of claims 1-5, the Applicant argues that the combination of Ogale in view of Odena does not teach the amended “control, depending on an amount of power available for detection of the object, a number of subnetworks which are then used when the processor detects the object amount the plurality of subnetworks in each of the at least one layer”.  Specifically, on page 9, Applicant argues that “Odena merely discloses that the usage input, which is used to select a proper subset of the neural network, specifies weights for the usage factors that are set in accordance with the limited computational capacity of the mobile device.  However, Odena does not disclose that the usage input depends on an amount of power available for the computational process of the neural network”. 
 The examiner respectfully disagrees.  As asserted by Applicant, the examiner agrees that Odena does teach that the usage input is utilized to select the proper subset of the neural network (i.e. sub network as further described in ¶42).  However, Odena discloses that the usage input is determined, in part, depending on the available power.  In particular, Odena ¶ 40 discloses that the usage factors used in the usage input  “are set in accordance with the limited computational capacity of the mobile device e.g, weights that emphasize processing inputs…while using limited computational resources [emphasis added]”.    Further, Odena discloses that “the described systems can effectively adapt the amount of computation resources, e.g. system memory, processing power, and processing time, used by a task neural network to account for the amount of resources available for use by the system [emphasis added]”.  See Odena ¶6.  Therefore, Odena teaches that the subnetworks are selected depending on the usage input, and the usage input is determined, in part, depending on the resources available, including the power available, as claimed. 
Claim 6 is new is addressed accordingly, below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
										

Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "signal input to the layer" in line 11. There is insufficient antecedent basis for this limitation in the claim. The claim recites “an input layer”, “an output layer” and “a plurality of layers”. It is unclear to which layer “the layer” is referring. For the purposes of this examination, the examiner will interpret “the layer” to be the input layer previously recited in the claim. The examiner recommends amending “the layer” with “the input layer”.
Claim 5, concludes on the last line with “plurality of sub networks in each of the at least.”  It appears that applicant introduced a typographical error in the instant amendment and it is unclear what is being claimed.  The examiner notes that the claim language “one layer” appears to have been removed from claim 5, without the proper mark-up.  However, the examiner believes this deletion was inadvertent and in the interests of compact prosecution has examined such that the last phrase reads “plurality of sub networks in each of the at least one layer”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 rejected under 35 U.S.C. 103 as being unpatentable over Ogale et al. (US PG Pub 2019/0279005 A1, hereinafter “Ogale”) in view of Odena et al. (US PG Pub 2019/0236438 A1, hereinafter “Odena”). 
Regarding Claim 1, Ogale teaches an object detection device (100) comprising: a processor (CPU, see [0031]) configured to: 
detect, by inputting a sensor signal (310) acquired by a sensor (not labeled, see [0025]) installed in a vehicle (122) to a neural network (134), an object existing around the vehicle (see [0023]), 
wherein the neural network includes an input layer (410) to which the sensor signal is input,
an output layer (490) that outputs a result of detection of the object, and 
a plurality of layers connected between the input layer and the output layer (420a, 420b, 420c).
Ogale does not teach wherein at least one layer of the plurality of layers includes a plurality of sub networks that includes the same structure and execute arithmetic processing in parallel to each other on a signal input to the at least one layer; and 
controlling, depending on an amount of power available for detection of the object, a number of sub networks which are used when the processor detects the object among the plurality of sub networks in each of the at least one layer.
Odena teaches wherein at least one layer of the plurality of layers includes a plurality of sub networks (140A-N) that includes the same structure and execute arithmetic processing in parallel to each other on a signal input to the at least one layer (Odena, see at least [0044]); and controlling, depending on an amount of power available for detection of the object, a number of sub networks which are used when the processor detects the object among the plurality of sub networks in each of the at least one layer  (as discussed in the Response to Arguments section, as admitted by Applicant, Odena discloses that the usage input is utilized to select the proper subset of the neural network (i.e. sub network as further described in [0042]).  See at least Odena [0040] and [0006] which discloses that the usage factors used in the usage input “are set in accordance with the limited computational capacity of the mobile device e.g, weights that emphasize processing inputs…while using limited computational resources [emphasis added]”.  and that “the described systems can effectively adapt the amount of computation resources, e.g. system memory, processing power, and processing time, used by a task neural network to account for the amount of resources available for use by the system [emphasis added]”.)  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the neural network architecture of Ogale et al. to include the plurality of layers with sub networks and to control the sub networks based on the amount of power available for detection used as taught by Odena in order to generate an output when computational resources are limited (e.g. on a mobile device). See at least Odena [0008-0011].
Regarding Claim 2, the combination of Ogale and Odena, as shown above, discloses all of the limitations of claim 1. Odena further teaches the object detection device wherein the processor calculates, depending on the amount of power available for detection of the object, a target computation amount for detection of the object by the processor (usage input 152, Odena teaches usage factors “set in accordance with the limited computational capacity of the mobile device see [0031-0034]), and controls, based on the target computation amount, the number of sub networks (see (0041]), among the plurality of sub networks (140A-N) in each of the at least one layer, which are used when computational resources [emphasis added]” and further that “the described systems can effectively adapt the amount of computation resources, e.g. system memory, processing power, and processing time, used by a task neural network to account for the amount of resources available for use by the system [emphasis added]”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have the processor of Ogale to calculate, depending on the amount of power available for detection of the object, a target computation amount for detection of the object by the processor, and control, based on the target computation amount, the number of sub networks among the plurality of sub networks in each of the at least one layer, which are used when the processor detects the object as taught by Odena to effectively adjust the resource usage of the neural network to account for the amount of resources available for uses by the systems and quality requirements for the outputs generated by the network etc. See Odena abstract and [0006], [0049]. 
Regarding Claim 4, Ogale teaches the object detection method comprising:
detecting, by inputting a sensor signal (310) acquired by a sensor (not labeled, see [0025]) installed in a vehicle (122) to a neural network (134), an object existing around the vehicle (see [0023]), 
wherein the neural network includes an input layer (410
an output layer (490) that outputs a result of detection of the object, and 
a plurality of layers connected between the input layer and the output layer (420a, 420b, 420c).
 Ogale does not teach wherein at least one layer of the plurality of layers includes a plurality of sub networks that includes the same structure and execute arithmetic processing in parallel to each other on a signal input to the at least one layer; and 
controlling, depending on an amount of power available for detection of the object, a number of sub networks which are used when the processor detects the object among the plurality of sub networks in each of the at least one layer.
Odena teaches wherein at least one layer of the plurality of layers includes a plurality of sub networks (140A-N) that includes the same structure and execute arithmetic processing in parallel to each other on a signal input to the at least one layer (Odena, see [0044]); and controlling, depending on an amount of power available for detection of the object, a number of sub networks which are used when the processor detects the object among the plurality of sub networks in each of the at least one layer (see [0040-41] and [0011] and as discussed in the Response to Arguments section, as admitted by Applicant, Odena discloses that the usage input is utilized to select the proper subset of the neural network (i.e. sub network as further described in [0042]).  See at least Odena [0040] and [0006] which discloses that the usage factors used for the usage input “are set in accordance with the limited computational capacity of the mobile device e.g, weights that emphasize processing inputs…while using limited computational resources [emphasis added]”.  and that “the described systems can effectively adapt the amount of computation resources, e.g. system memory, processing power, and processing time, used by a task neural network to account for the amount of resources available for use by the system [emphasis added]”.)  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the object detection method of Ogale et al. to include the plurality of layers with sub networks and to control the sub networks based on the amount of power available for detection used as taught by Odena in order to generate an output when computational resources are limited (e.g. on a mobile device). See at least Odena [0008-0011].
Regarding Claim 5, Ogale teaches a vehicle controller (see [0062]) comprising: 
a processor (CPU, see [0031]) configured to: 
determine control information for a vehicle (see [0062]), by inputting information indicating a position of an object around the vehicle (700, 710) to a neural network (134), 
the position being detected by means of a sensor signal (310) acquired by a sensor (not labeled, see [0025]) installed in the vehicle (122), 
•	wherein the neural network includes an input layer (410) to which the information indicating the position of the object around the vehicle is input,
•	an output layer (490) that outputs the control information, and 
•	a plurality of layers connected between the input layer and the output layer (420a, 420b, 420c).
 Ogale does not teach wherein at least one layer of the plurality of layers includes a plurality of sub networks that includes the same structure and execute arithmetic processing in parallel to each other on a signal input to the layer; and 

Odena teaches wherein at least one layer of the plurality of layers includes a plurality of sub networks (140A-N) that includes the same structure and execute arithmetic processing in parallel to each other on a signal input to the layer (Odena, see [0044]); and control, depending on at least either of an amount of power available for determination of the control information or computational resources available for determination of the control information, the number of sub networks which are used when the processor determines the control information among the plurality of sub networks in each of the at least one layer (see [0040-41] and [0011] and as discussed in the Response to Arguments section, as admitted by Applicant, Odena discloses that the usage input is utilized to select the proper subset of the neural network (i.e. sub network as further described in [0042]).  See at least Odena [0040] and [0006] which discloses that the usage factors used for the usage input “are set in accordance with the limited computational capacity of the mobile device e.g, weights that emphasize processing inputs…while using limited computational resources [emphasis added]”.  and that “the described systems can effectively adapt the amount of computation resources, e.g. system memory, processing power, and processing time, used by a task neural network to account for the amount of resources available for use by the system [emphasis added]”.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the vehicle controller of Ogale et al. to include the plurality of layers with sub networks and to control the sub networks based on the amount of power available for detection used as taught by Odena in order to generate an output when computational resources are limited (e.g. on a mobile device). See at least Odena [0008-0011].

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogale et al. and Odena et al. as applied to claims 1 and 2 above, and further in view of Kitani et al. (US PG Pub 2020/0143670A1, hereinafter “Kitani”).
The combination of Ogale and Odena as shown above teach all the limitations of claim 1 and 2, however the combination of Ogale and Odena do not teach that the object detection device further comprises a memory configured to store a table indicating a relationship between the target computation amount and a sub network, for each of the at least one layer, which is used when the processor detects the object, among the plurality of sub networks, and wherein the processor determines for each of the at least one layer of the neural network, with reference to the table and based on the target computation amount, a sub network used when the processor detects the object, among the plurality of sub networks. 
 Kitani teaches an object detection device comprising: a memory (22)  configured to store a table (221) indicating a relationship between the target computation amount (see Figure 3, especially Figure 3A, where time is recorded, and [0002] which discloses that when the number of extracted obstacles is increased, the load or time necessary to process is increased) and the sub network, for each of the at least one layer, which is used when the processor detects the object, among the plurality of sub networks, and wherein the processor determines for each of the at least one layer of the neural network, with reference to the table and based on the target computation amount, a sub network used when the processor detects the object, among the plurality of sub networks. (see [0041] and Figure 3, especially Figure 3A, where time is recorded in tabular form, and [0002] which discloses that when the number of extracted obstacles is increased, the load or time necessary to process is increased). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have store the information regarding the target computation amount of Ogale and Odena within a table, as Kitani teaches, in order to hold combination pattern information on the sub networks (operation units) which may be used to in later calculations necessary to select the combination of sub networks (operation units) configuring the AI to increase or decrease the hardware resources as needed (see Kitani et al. [0036], [0041], [0067]).
Regarding Claim 6, the combination of Ogale and Odena disclose the object detection device according to claim 1, including wherein the processor determines based on the amount of power available for detection of the object, for each of the at least one layer of the neural network, the sub network used when the processor detects the object, among the plurality of sub networks see [0040-41] and [0011] and as discussed in the Response to Arguments section, as admitted by Applicant, Odena discloses that the usage input is utilized to select the proper subset of the neural network (i.e. sub network as further described in [0042]).  See at least Odena [0040] and [0006] which discloses that the usage factors used for the usage input “are set in accordance with the limited computational capacity of the mobile device e.g, weights that emphasize processing inputs…while using limited computational resources [emphasis added]”.  and that “the described systems can effectively adapt the amount of computation resources, e.g. system memory, processing power, and processing time, used by a task neural network to account for the amount of resources available for use by the system [emphasis added]”.)  
However, the combination of Ogale and Odena do not explicitly disclose a memory configured to store a table indicating a relationship between the amount of power available for detection of the object and a sub network and that the determination is made with reference to a table. 
Kitani teaches an object detection device comprising: a memory (22)  configured to store a table (221) indicating a relationship between the target computation amount (see Figure 3, especially Figure 3A, where time for processing is recorded, and [0002] which discloses that when the number of extracted obstacles is increased, the load or time necessary to process is increased) and the sub network, for each of the at least one layer, which is used when the processor detects the object, among the plurality of sub networks, and wherein the processor determines for each of the at least one layer of the neural network, with reference to the table and based on the target computation amount, a sub network used when the processor detects the object, among the plurality of sub networks. (see [0041] and Figure 3, especially Figure 3A, where time is recorded in tabular form, and [0002] which discloses that when the number of extracted obstacles is increased, the load or time necessary to process is increased).  The examiner notes that 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have store the information regarding the target computation amount of Ogale and Odena within a table, as Kitani teaches, in order to hold combination pattern information on the sub networks (operation units) which may be used to in later calculations necessary to select the combination of sub networks (operation units) configuring the AI to increase or decrease the hardware resources as needed (see Kitani et al. [0036], [0041], [0067]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lamb et al. (US PG Pub. 2019/0087713) teaches altering a neural network based on battery power resources or computational resources [0009]. Han et al. (“Deep Compression: Compressing Deep Neural Networks with Pruning, Trained Quantization and Huffman Coding”) at page 2, teaches that “running large neural networks require a lot of memory and bandwidth to fetch the weights and a lot of computation to do dot products—which in turn consumes considerable energy”.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662